                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Amy E. Krekelberg,                                         Civil No. 13-3562 (DWF/TNL)

                     Plaintiff,

v.                                                                                ORDER

Anoka County, et al.,

                     Defendants.


       This matter came before the Court for a pretrial hearing on May 22, 2019. At the

pretrial hearing, the Court heard, among other things, the parties’ respective motions

in limine. Based upon the memoranda, pleadings, and arguments of counsel, and for the

reasons explained during the hearing, the Court hereby enters the following:

                                         ORDER

       1.     Defendants’ Motion in Limine No. 1 to Exclude Testimony of Plaintiff’s

Expert Michael Quinn (Doc. No. [579]) is GRANTED IN PART and DENIED IN

PART as follows:

              a.     The motion is GRANTED to the extent that Michael Quinn

       intends to give legal conclusions and render opinions regarding whether

       access of the DVS records of Amy Elizabeth Krekelberg by the City of

       Minneapolis as listed in the Amended Complaint, acting in their individual

       capacity as employees of law enforcement agencies, was consistent with

       law enforcement purposes. Such testimony is presumptively inadmissible.
       b.       The motion is GRANTED to the extent that Michael Quinn

intends to give an opinion as to “why would officers break the law

regarding the Driver’s Privacy Protection Act of 1994.” Such testimony is

presumptively inadmissible.

       c.       The motion is GRANTED to the extent that Michael Quinn

intends to give opinions as to what particular damages, including

reputational damage and stigma, typically occur due to an accusation of

misconduct by one police officer against another or multiple other police

officers; a suit against other officers, with the lodging of false claims by

other officers against the one making an accusation of misconduct; and how

does the reputational damage and/or stigma affect the ability of the officer

making the accusation of misconduct to work as a law enforcement officer.

Such testimony is presumptively inadmissible.

       d.       The motion is GRANTED to the extent that Michael Quinn

intends to give opinions as to what impact the gender of an officer making

the accusation has on the reputational damage, stigma, or ability to work in

law enforcement in the future. Such testimony is presumptively

inadmissible.

       e.       The motion is GRANTED to the extent that Michael Quinn

intends to give testimony offering opinions on the credibility of the officers.

Such testimony is presumptively inadmissible.



                                       2
             f.      The motion is GRANTED to the extent that Michael Quinn

      intends to give opinions regarding the ethics of law enforcement officers.

             g.      Defendants’ Motion in Limine to Exclude Testimony of

      Michael Quinn (Doc. No. [579]) is DENIED as follows:

                     i.    On the record before the Court, and assuming

             proper foundation is laid, subject to objections during the

             trial, the testimony of Michael Quinn as to when law

             enforcement officers of the Minneapolis Police Department

             reasonably knew that accessing the DVS database for

             non-law enforcement purposes violated federal law shall be

             presumptively admissible.

                     ii.   On the record before the Court, and assuming

             proper foundation is laid, subject to objections during the

             trial, the testimony of Michael Quinn on the impact on the

             police culture of the so-called Code of Silence and the

             organizational structure and practices of law enforcement

             agencies, including the Minneapolis Police Department, shall

             be presumptively admissible.

      This decision of the Court is made pursuant to Articles 4 and 7 of the Federal

Rules of Evidence.

      2.     Defendants’ Motion in Limine No. 2 to Exclude Testimony and Evidence of

Untimely or Unrelated Accesses (Doc. No. [582]) is DENIED. This evidence is

                                            3
sufficiently intrinsic and is presumptively admissible under Rules 403 and 404, as the

probative value is not substantially outweighed by the danger of unfair prejudice. This

evidence will be admissible subject to proper cautionary instructions given to the jury.

Consistent with the Court’s remarks during the pretrial, the Court finds that this evidence

is relevant to the state of mind, intent, knowledge, and lack of mistake or accident by

each officer involved and does not constitute propensity evidence. Moreover, the

time-barred accesses of Plaintiff’s information are relevant to actual damages and provide

important context to the circumstances under which the accesses occurred.

Consequently, they survive the Court’s Article 4 analysis and are viewed as intrinsic

evidence or, alternatively, even if deemed extrinsic evidence pursuant to Rule 404

which, in that case, the Court finds the conduct similar in kind and not remote. As shown

by the evidence, the probative value is not substantially outweighed by the prejudice.

The accesses are relevant to the issues in the case. As noted above, the Court reserves the

right to give a limiting instruction for aspects of this testimony.

       3.     Defendants’ Motion in Limine No. 3 to Exclude Reference to Other DPPA

Litigation (Doc. No. [588]) is GRANTED. The Court concludes that this evidence shall

be presumptively inadmissible pursuant to the Court’s Article 4 analysis, including

Rule 403. The Court reserves the right to revisit and address this issue outside the

presence of the jury, if either party “opens the door.”

       4.     Defendants’ Motion in Limine No. 4 to Exclude DVS Business Partner

Agreements and DVS Policies (Doc. No. [591]) is DENIED. This evidence shall be

presumptively admissible. This evidence survives the Court’s Article 4 analysis.

                                               4
       However, the Court does reserve the right to revisit this issue at trial outside the

presence of the jury, if raised by either party, with or without limiting instructions based

upon objections made during the trial.

       5.     Defendants’ Motion in Limine No. 5 to Limit or Otherwise Rule that

Defendant Minneapolis Police Department is Not Vicariously Liable (Doc. No. [594]) is

DENIED. Consistent with the Court’s remarks during the pretrial, the Court concludes

that vicarious liability has been established as a matter of law. Further, the Court

maintains that the statute-of-limitations dismissals of certain claims do not preclude

Plaintiff’s vicarious liability claims, consistent with its previous ruling in the

Memorandum Opinion and Order dated June 21, 2018 (Doc. No. 527 at 10).

       6.     Defendants’ Motion in Limine No. 6 to Limit Plaintiff’s “Garden Variety”

Emotional Distress Damages (Doc. No. [596]) is DENIED to the extent that the Plaintiff

will be permitted to testify as to the feelings she is experiencing describing her mental

and emotional state even if they would be deemed significant and severe such as

depression, chronic fatigue, irritability, insomnia, tiredness, crying, just to name a few

examples. Such testimony shall be presumptively admissible subject to any objections

made during the trial. The Court concludes that the testimony survives the Court’s

analysis pursuant to Article 4 and Rule 701.

       7.     Defendants’ Motion in Limine No. 7 (Doc. No. [599]) and Motion

in Limine No. 11 (Doc. No. [613]) to Exclude Evidence and Testimony Relating to

Allegations of Retaliation, Discrimination, and Harassment are DENIED.



                                               5
       On the record before the Court, and assuming proper foundation is laid subject to

objections during the trial, this testimony goes to the issue of damages, including both the

context and environment within which the conduct occurred and the environment within

which the Plaintiff responded and learned of the accesses. It will be for the jury to decide

the relationship between this environment and how it relates to proximate cause and the

emotional distress alleged by the Plaintiff. This decision of the Court survives the

Court’s Article 4 analysis.

       8.     Defendants’ Motion in Limine No. 8 to Exclude References to Liquidated

Damages (Doc. No. [605]) is GRANTED for the reasons stated during the Pretrial.

While this information will not be provided to the jury, the Court notes that liquidated

damages in the amount of $2,500 per violation is appropriate in this case. In addition, in

the absence of evidence to the contrary, the Court will view sequential accesses occurring

close in time (i.e., within a several-minute time span) as one obtainment or violation,

consistent with its previous ruling in the Memorandum Opinion and Order dated June 21,

2018 (Doc. No. 527 at 15 n.4.) In light of the Court’s ruling, there shall be no mention of

the statute of limitations or the settlement of any other DPPA case.

       9.     With respect to Defendants’ Motion in Limine No. 9 to Exclude the

Legislative Auditor’s Report (Doc. No. [607]), the Court defers ruling on Defendants’

motion and respectfully instructs the parties to:

              a.     Meet and confer to determine which portion or portions of the

       disputed Legislative Audit Report addressed concerns of privacy and

       importance of preserving private information; and

                                              6
              b.     On or before June 5, 2019, submit either an agreed upon

       proposal for a redaction of the Legislative Audit Report and a proposed

       limiting instruction or, if unable to reach an agreement, submit separate

       proposals.

       10.    Defendants’ Motion in Limine No. 10 to Exclude Golden Rule Arguments

(Doc. No. [610]) is DENIED to the extent that both parties have agreed not to make any

“golden rule” arguments.

       11.    Defendants’ Motion in Limine No. 12 to Exclude Evidence of Internal

Affairs Investigations (Doc. No. [615]) is GRANTED in part and DENIED in part.

              a.     The motion is GRANTED to the extent that evidence of

       accesses and proceedings connected to accesses of information belonging to

       parties other than Plaintiff is presumptively inadmissible.

              b.     The motion is DENIED to the extent that evidence of

       accesses of Plaintiff’s information is presumptively admissible. On the

       record before the Court and assuming proper foundation is laid subject to

       objections during the trial, such evidence goes to the issue of damages.

       This decision of the Court survives the Court’s Article 4 analysis.

       12.    Plaintiff’s Motion in Limine to Exclude All Evidence of Social Media,

Internet, and Public Records (Doc. No. [584]) is GRANTED. The Court concludes that

this evidence is presumptively inadmissible on Rule 403 grounds. Any probative value

related to damages is substantially outweighed by unfair prejudice to Plaintiff and the



                                             7
potential to confuse the jury. Should the door be opened at trial, the Court will entertain

the admission of such evidence at that time.

       13.    Plaintiff’s Motion in Limine to Exclude All Evidence of Plaintiff’s

Financial Information, Salary, Benefits, and Property Value (Doc. No. [587]) is

GRANTED. The Court concludes that this evidence is presumptively inadmissible on

Rule 403 grounds. Any probative value related to damages is substantially outweighed

by unfair prejudice to Plaintiff and the potential to confuse the jury. Should the door be

opened at trial, the Court will entertain the admission of such evidence at that time.

       14.    Plaintiff’s Motion to De-Designate Confidential Records (Doc. No. [603])

is GRANTED but will be applied on a document-to-document basis.

       15.    Plaintiff’s Motion in Limine to Exclude Evidence of Plaintiff’s Sexual

Conduct (Doc. No. [609]) is GRANTED. This evidence is presumptively inadmissible

unless and until the relevance of such evidence is made clear to the Court. The Court will

entertain a motion to introduce such evidence, should it become appropriate based on

testimony received at trial.

       16.    Plaintiff’s Motion in Limine to Exclude Any Evidence Regarding the

Current DVS System and Changes to the DVS System after August 23, 2012 (Doc.

No. [621]) is GRANTED. Any reference to the changes in the system after August 23,

2012, shall be presumptively inadmissible under Rule 403. The Court, however, will

entertain a motion to introduce such evidence should it become appropriate based on

testimony received at trial.



                                               8
       17.    Plaintiff’s Motion in Limine to Exclude Evidence of Plaintiff’s Interactions

With Counsel (Doc. No. [623]) is GRANTED as to the content of any conversations

between Plaintiff and her counsel . However, the Court may allow inquiry into the fact of

contact and the timing of such contact, depending on the testimony received at trial.

Dated: May 24, 2019                s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             9
